NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

BOMBARDIER RECREATIONAL PRODUCTS INC.,
             BRP U.S. INC.,
           Plaintiffs-Appellants

                           v.

   ARCTIC CAT INC., ARCTIC CAT SALES, INC.,
              Defendants-Appellees
            ______________________

                      2018-2388
                ______________________

    Appeal from the United States District Court for the
District of Minnesota in No. 0:12-cv-02706-JRT-LIB, Judge
John R. Tunheim.
                 ______________________

              Decided: September 20, 2019
                ______________________

     KEVIN DONALD CONNEELY, Stinson LLP, Minneapolis,
MN, argued for plaintiffs-appellants. Also represented by
RUTH RIVARD; ROBERT K. GOETHALS, Leichtman Law
PLLC, New York, NY; HARRY C. MARCUS, Locke Lord, LLP,
New York, NY; JOSEPH ANTHONY FARCO, Norris McLaugh-
lin, P.A., New York, NY.

     NIALL ANDREW MACLEOD, Kutak Rock LLP, Minneap-
olis, MN, argued for defendants-appellees.     Also
2   BOMBARDIER RECREATIONAL PRODS. INC.      v. ARCTIC CAT INC.



represented by AARON MYERS, DIANE PETERSON; JACOB
SONG, Irvine, CA; FREDERICK H. DAVIS, Little Rock, AR.
                ______________________

     Before LOURIE, CHEN, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
     Bombardier Recreational Products Inc. appeals the dis-
trict court’s denial of judgment as a matter of law or a new
trial following a jury trial in a patent infringement case.
Because substantial evidence supports the jury verdict
that the asserted claims of U.S. Patent No. 7,213,669 are
indefinite, and the question of indefiniteness was properly
before the jury, we affirm the district court’s denial of Bom-
bardier’s post-trial motions regarding the ’669 patent. In
addition, because substantial evidence supports the jury
verdict of anticipation and obviousness of the asserted
claims of U.S. Patent No. 7,124,847, we likewise affirm the
district court’s denial of post-trial motions regarding the
’847 patent. As the resolution of these issues is dispositive
of the validity issues on appeal, we do not reach the parties’
remaining arguments.
                        BACKGROUND
                              I
    In 2011, Bombardier filed suit against Arctic Cat Inc.,
alleging that Arctic Cat’s “Sno Pro Chassis” and “F4 Chas-
sis” snowmobiles infringed certain claims of the ’669 and
’847 patents. Both the ’669 patent and the ’847 patent are
directed to improvements in the design and construction of
snowmobiles.
    The ’669 patent relates to “a design of a snowmobile
that improves the driver’s control over the snowmobile and
the riders’ comfort.” ’669 patent col. 1 ll. 21–22. To do this,
the “snowmobile positions riders close to the center of grav-
ity of the snowmobile, reduc[ing] jostling forces, and im-
prov[ing] the comfort and rideability of the snowmobile.”
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.         3



Id. at Abstract. According to the ’669 patent specification,
conventional snowmobiles seat the driver toward the rear
of the snowmobile and away from the center of gravity,
causing the driver to feel bumps more acutely. Id. at col. 1
ll. 24–39. The invention “improves upon the conventional
design by repositioning the riders on the snowmobile . . . to
minimize the effect of the snowmobile’s movement,” which
also “facilitates the addition of a third seat for a third rider,
who experiences a reasonably comfortable ride.” Id.
at col. 2 ll. 3–9.
    Independent claim 88 is at primary issue in this ap-
peal, and recites:
     88. A snowmobile, comprising:
        a frame;
        a straddle-type seat disposed on the frame;
        a seat position defined by the seat;
        an engine disposed on the frame in front of
        the seat;
        a drive track disposed below the frame and
        connected operatively to the engine for pro-
        pulsion of the snowmobile;
        a forward-most drive track axle disposed on
        the frame;
        two skis disposed on the frame;
        a steering device having a steering posi-
        tion; and
        a steering shaft operatively connecting the
        two skis to the steering device for steering
        the snowmobile, wherein the steering shaft
        is disposed over the engine at an angle ε of
        less than 45° from vertical and the steering
4   BOMBARDIER RECREATIONAL PRODS. INC.      v. ARCTIC CAT INC.



        position is disposed forward of the forward-
        most drive track axle.
Id. at col. 21 ll. 35–51 (emphasis added to disputed claim
language). The other asserted claims—claims 92–95—all
depend from claim 88.
     The specification describes the term “seat position,”
noting that “[b]ecause snowmobiles typically have elon-
gated straddle seats and are adapted to permit riders to sit
in a variety of front-back positions, numerous seat posi-
tions will exist on any straddle seat.” Id. at col. 5 ll. 39–42.
The specification also expressly defines “seat position,”
stating: “[t]he inventors of the present invention define the
term ‘seat position’ to point out particular positions on the
snowmobile that are adapted to function as the seat posi-
tion for a standard rider.” Id. at col. 5 ll. 42–45. The spec-
ification goes on to describe the “standard rider” as follows:
    FIGS. 9A, 9B and 10 illustrate the various dimen-
    sions of a standard rider of the type depicted
    throughout the drawings. The standard rider is a
    50th percentile North-American adult male. All
    lengths in FIGS. 9A, 9B and 10 are in centimeters.
    The middle of each set of three dimensions repre-
    sents the standard rider. The standard rider
    weighs 78 kgs. and has the body build illustrated
    in FIGS. 9A, 9B and 10. The dimensions of the
    standard rider are a “ruler” by which the dimen-
    sions of the various embodiments of the snowmo-
    bile of the present invention are measured.
Id. at col. 5 ll. 46–55.
                               II
    Bombardier’s second patent, the ’847 patent, relates to
“the construction of vehicles such as snowmobiles, all ter-
rain vehicles (‘ATVs’), and other similar vehicles.” ’847 pa-
tent col. 1 ll. 23–25. The patent concerns “the construction
of a frame and related structural elements that enhance
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.     5



the ruggedness and ability of such vehicles to operate
across a wide variety of different terrains and under a wide
variety of conditions.” Id. at col. 1 ll. 23–29. According to
the specification, the structural elements disclosed in the
’847 patent permit the vehicle to be converted from a snow-
mobile in the winter to an ATV in the summer, without
“suffer[ing] from drawbacks that are associated with the
purpose for which the primary vehicle was designed.” Id.
at col. 2 ll. 26–38. This appeal concerns claims 1, 6, 7 and
8, which read as follows:
    1. A snowmobile, comprising:
        a frame including a tunnel and an engine
        cradle forward of the tunnel;
        an engine mounted in the engine cradle;
        a drive track disposed below and supported
        by the tunnel and connected operatively to
        the engine for propulsion of the snowmo-
        bile;
        left and right skis disposed on the frame;
        a straddle seat disposed on the tunnel
        above the drive track and rearward of the
        engine;
        a pair of footrests supported by the frame;
        a steering column movably connected to the
        frame other than via a head tube and oper-
        atively connected to the two skis;
        a handlebar connected to the steering col-
        umn;
        a pyramidal brace assembly connected to
        the frame, the assembly including:
            left and right rear legs extending
            forwardly and upwardly from the
6   BOMBARDIER RECREATIONAL PRODS. INC.     v. ARCTIC CAT INC.



            tunnel, each of the left and right
            rear legs having a front end and a
            rear end, the rear ends of the rear
            legs being spaced further from each
            other than the front ends of the
            rear legs, and
            left and right front legs extending
            rearwardly and upwardly from the
            frame forward of the tunnel, each of
            the left and right front legs having
            a front end and rear end, the front
            ends of the front legs being spaced
            further from each other than the
            rear ends of the front legs.
    6. The snowmobile of claim 1, wherein the rear
    ends of the front legs of the pyramidal brace assem-
    bly and the front ends of the rear legs of the pyram-
    idal brace assembly are interconnected and form
    an apex not forward of the engine.
    7. The snowmobile of claim 6, further comprising
    an upper column extending upwardly from the
    frame.
    8. The snowmobile of claim 7, wherein the upper
    column forms the apex with the front ends of the
    rear legs of the pyramidal brace assembly and the
    rear ends of the front legs of the pyramidal brace
    assembly.
Id. at col. 14 l. 41–col. 15 l. 3; col. 15 ll. 17–26 (emphases
added to highlight disputed claim terms).
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.     7



     Figure 28, below, depicts an embodiment of the inven-
tion as recited in claim 8. As shown, the left and right rear
legs (122, 124) form a pyramidal assembly with the left and
right front legs (138, 140) and the upper column (118). See
id. at col. 12 ll. 46–53.




Id. Fig. 28 (annotated). The legs and the upper column
connect to the steering bracket (374) at the apex of the py-
ramidal brace assembly (372). Id. at col. 12 ll. 46–48.
                             III
     Nearly four years after the lawsuit commenced, the dis-
trict court issued its claim construction order interpreting
several claim terms in the ’669 and ’847 patents. Relevant
here, the district court construed the terms “seat position
defined by the seat” in the ’669 patent and “pyramidal
brace assembly,” “apex,” and “upper column” in the ’847 pa-
tent.
8   BOMBARDIER RECREATIONAL PRODS. INC.      v. ARCTIC CAT INC.



     First, the district court construed “seat position defined
by the seat” in independent claim 88 of the ’669 patent.
The district court adopted in large part the definition of
“seat position” identified in the specification and proposed
by Bombardier. The district court emphasized that the
specification defines “seat position[s]” as “particular posi-
tions on the snowmobile that are adapted to function as the
seat position for a standard rider.” Bombardier Recrea-
tional Prods. Inc. v. Arctic Cat Inc., No. 12-cv-02706, slip
op. at 31–32 (D. Minn. Sept. 28, 2015) (citing ’669 patent
col. 5 ll. 36–45). Finding that Bombardier’s “proposed con-
struction did not include the entire definition included in
the specification,” however, the district court further incor-
porated the specification’s disclosed dimensions for the
“standard rider.” Id. at 34. The district court also included
Bombardier’s proposed language that the rider be seated in
a “natural operating position,” finding support for this re-
quirement in Bombardier’s provisional application. Id. at
35–36. Accordingly, the district court’s ultimate construc-
tion of “seat position defined by the seat” was “a portion of
the straddle-type seat positioned beneath the center of
weight distribution of a 50th percentile North-American
adult male weighing 78 kg and has [sic] the body build il-
lustrated in FIGS. 9A, 9B and 10 seated in a natural oper-
ating position.” Id.
    Next, the district court adopted Arctic Cat’s proposed
construction of “pyramidal brace assembly” in claim 1 of
the ’847 patent. Focusing on the plain and ordinary mean-
ing of “pyramidal,” the court held that “pyramidal brace as-
sembly” requires “a brace assembly with a pyramid-like
shape connected to the frame.” Id. at 9–14. The district
court likewise construed “apex” in claims 6 and 8 of the ’847
patent consistent with Bombardier’s proposed construction
to require “the uppermost part of the pyramidal brace as-
sembly.” Id. at 15. The district court adopted the parties’
agreed-upon construction of “upper column” in claims 7
and 8 of the ’847 patent to require “an inverted U-shaped
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.     9



structure forming legs extending upwardly from the left
and right sides of the frame.” Id. at 15–17. The district
court rejected Bombardier’s added requirement, however,
that the upper column be “intermediate the pairs of rear
and front legs,” finding that this addition had no support
in the specification or the claims. Id.
     Following claim construction, Bombardier and Arctic
Cat filed cross-motions for summary judgment. The dis-
trict court granted partial summary judgment to Bom-
bardier, holding that Arctic Cat’s “Sno Pro Chassis” and
“F4 Chassis” infringed claims 1 and 6–8 of the ’847 patent
as a matter of law. The district court denied partial sum-
mary judgment of invalidity to Arctic Cat, holding that it
could not determine whether the term “seat position de-
fined by the seat” in claim 88 of the ’669 patent was indef-
inite because Arctic Cat had focused its indefiniteness
argument on the ambiguity of the court’s construction, not
on the term as used in the patent.
                             IV
    A three-week jury trial began in November 2017. Arc-
tic Cat presented evidence of invalidity of the asserted
claims of both the ’669 and ’847 patents.
                             A
    With respect to the ’669 patent, Arctic Cat attempted
to elicit testimony from its expert regarding the indefinite-
ness of the term “seat position defined by the seat.” The
district court ruled that it was improper “to present to the
jury evidence [that] the claim as construed by the [c]ourt is
indefinite.” J.A. 3657. Arctic Cat then pivoted to arguing
non-enablement, asserting that “the full scope of the
claimed invention is not described well enough for the per-
son of skill in the art to make the invention.” J.A. 3659.
Arctic Cat’s expert highlighted “dozens and dozens of er-
rors” in Figures 9A, 9B and 10, including that the total
height disclosed in the figures and the sum of the sub-
10   BOMBARDIER RECREATIONAL PRODS. INC.    v. ARCTIC CAT INC.



dimensions for height were inexplicably unequal. J.A.
3660–61. Arctic Cat’s expert explained that a person of or-
dinary skill in the art would not have known whether the
overall height was wrong, or whether the sub-dimensions
were wrong. J.A. 3661. Arctic Cat’s expert similarly high-
lighted errors in the ground to lower arm, head depth,
ground to ankle, and arm length measurements of the fig-
ures, concluding that it would be “nearly impossible” to
“build a custom dummy with the dimensions in Figures 9A,
9B and 10.” J.A. 3661–62; see also J.A. 22709–25. Noting
that the ’669 patent specification describes the dimensions
of the standard rider as a “ruler,” Arctic Cat’s expert suc-
cinctly summarized his testimony as “this ruler is broken.”
J.A. 3660.
     Arctic Cat also addressed the district court’s use of the
term “natural operating position” in its construction of
“seat position defined by the seat.” Arctic Cat’s expert tes-
tified that “there is no such thing as a natural operating
position.” J.A. 3663. He explained that “[s]nowmobiles are
a dynamic activity” requiring lots of movement and differ-
ent positions. Id. He also noted that the figures in the
’669 patent contain several different operating positions.
Id.
    Bombardier countered Arctic Cat’s expert with expert
testimony of its own. Using a 50th percentile adult male
test dummy, Bombardier’s expert physically demonstrated
how a person of ordinary skill in the art would have deter-
mined the “seat position” on a snowmobile. Bombardier’s
expert also testified that a person of ordinary skill in the
art would have known the relevant sub-dimensions in de-
signing a snowmobile for a 50th percentile male, and that
those sub-dimensions were correct in Figures 9A, 9B and
10. Referencing the depictions of snowmobile riders in the
figures of the ’669 patent, Bombardier’s expert described
the “natural operating position” as “a position with the
wrists neutral, elbows slightly flexed and the torso slightly
forward . . . [in a] position that allows the rider to control
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.    11



the vehicle and be comfortable over a long period of time.”
J.A. 2067–68.
                             B
    Turning to the ’847 patent, Arctic Cat presented evi-
dence that two prior art snowmobiles, the “T/S Mod” and
the “Blade,” anticipated claims 1 and 6 and rendered obvi-
ous claims 7 and 8. The jury viewed physical models of
both snowmobiles. Referencing a photograph of the T/S
Mod, Arctic Cat’s expert described how the T/S Mod dis-
closed each element of claim 1, including that the “front
legs and the rear legs converge” in a “pyramidal brace as-
sembly.” J.A. 3465–66. Arctic Cat’s expert also described
how the T/S Mod met claim 6’s limitation that the “legs of
the pyramidal brace assembly are interconnected and form
an apex.” He demonstrated the location of the “apex” on
the T/S Mod by drawing a circle on the photograph around
the uppermost portion of the pyramidal assembly as de-
picted below.




J.A. 22031 (annotated).
    With respect to the “upper column” limitation in
claims 7 and 8 of the ’847 patent, Arctic Cat’s expert testi-
fied that upper columns were commonplace in the industry
12   BOMBARDIER RECREATIONAL PRODS. INC.   v. ARCTIC CAT INC.



and that they functioned to support the steering column
and the handlebars. J.A. 3536–37. Arctic Cat’s expert also
testified that the ’847 patent itself discloses an upper col-
umn in its depiction of the prior art in Figure 4. J.A. 3467–
68. The ’847 patent describes the prior art as including “an
inverted U-shaped structure that extends upwardly from
the combined engine cradle and tunnel,” which in combina-
tion with a bracket “provides structural support for [the]
handlebars, which [are] used to steer [the] snowmobile.”
’847 patent col. 7 ll. 24–29.
    Arctic Cat’s expert also testified that the Blade snow-
mobile disclosed an “upper column.” J.A. 3469. According
to the expert, the Blade’s “delta perimeter frame” includes
“front legs” and “rear legs” that converge in a “trapezoidal”
shape with the “upper column.” J.A. 3493; see also
J.A. 3473–74. He explained that the purpose of the overall
design is “to add structural stiffness, torsional stiffness,
[and] vertical stiffness . . . across the framework.”
J.A. 3474.
    Arctic Cat’s expert finally addressed whether a person
of ordinary skill in the art would have been motivated to
combine the “pyramidal brace assembly” limitation dis-
closed in T/S Mod with the “upper column” in Blade and
the prior art description in the ’847 patent. The expert
stated that “[p]erhaps if he didn’t find enough strength in
his design, he might decide to throw an upper column in
there as well as an added measure.” J.A. 3501. On cross-
examination, Arctic Cat’s expert admitted that he did not
“know what [the] motivation might be” to add an upper col-
umn if the steering column was already adequately sup-
ported by the pyramidal brace assembly, given that “in
designing these sleds you want to keep them as lightweight
as possible.” J.A. 3537.
                             V
    The jury returned its verdict on December 6, 2017. The
jury found that Arctic Cat infringed claims 88 and 92–95 of
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.     13



the ’669 patent, but that these claims were invalid on the
grounds of indefiniteness and anticipation. The jury also
found that claims 1 and 6–8 of the ’847 patent were invalid
on the grounds of anticipation and obviousness. The dis-
trict court denied the parties’ respective motions for JMOL,
upholding the jury verdict in all respects. In particular, the
district court held that substantial evidence supported the
jury’s determination that claims 88 and 92–95 of the ’669
patent were indefinite. The district court highlighted Arc-
tic Cat’s evidence that the errors in the patent’s figures
would make it difficult for a person of ordinary skill in the
art to determine the dimensions of the standard rider. Be-
cause the inventors had incorporated the dimensions of the
standard rider into the definition of “seat position defined
by the seat,” the district court held that this evidence sup-
ported the jury’s finding of indefiniteness. Alternatively,
the district court held that Arctic Cat’s evidence that a per-
son of ordinary skill in the art would not have understood
the meaning of “natural operating position” provided an in-
dependent ground for indefiniteness. The district court
likewise held that substantial evidence supported the
jury’s determination that the asserted prior art disclosed
the “apex” and “upper column” limitations in the asserted
claims of the ’847 patent.
   Bombardier appeals.        We have jurisdiction under
28 U.S.C. § 1295(a)(1).
                        DISCUSSION
     We review the grant or denial of JMOL according to the
law of the regional circuit. Muniauction, Inc. v. Thomson
Corp., 532 F.3d 1318, 1323–24 (Fed. Cir. 2008). The
Eighth Circuit “reviews de novo the district court’s decision
to deny judgment as a matter of law.” Shaw Grp., Inc. v.
Marcum, 516 F.3d 1061, 1064 (8th Cir. 2008). In reviewing
a denial of JMOL, we must consider “all the evidence in the
record without weighing credibility, while resolving con-
flicts and making all reasonable inferences in favor of the
14   BOMBARDIER RECREATIONAL PRODS. INC.    v. ARCTIC CAT INC.



non-moving party.” Id. at 1064–65. We may not set aside
the jury verdict “unless there is a complete absence of pro-
bative facts to support the verdict and only speculation
supports the verdict.” Id. at 1065 (citation omitted).
     On appeal, Bombardier argues that: (1) the term “seat
position defined by the seat” in claims 88 and 92–95 of the
’669 patent is not indefinite as a matter of law; (2) claim 6
of the ’847 patent was not anticipated by the T/S Mod snow-
mobile as a matter of law; and (3) claims 7 and 8 of the ’847
patent would not have been obvious over the asserted prior
art as a matter of law. We address each issue in turn.
                              I
     We begin by addressing indefiniteness of the term “seat
position defined by the seat.” We typically “review indefi-
niteness determinations de novo except for necessary sub-
sidiary fact findings.” Berkheimer v. HP Inc., 881 F.3d
1360, 1363 (Fed. Cir. 2018). When an issue of law has been
submitted to the jury upon disputed facts, “we first pre-
sume that the jury resolved the underlying factual disputes
in favor of the verdict winner and leave those presumed
findings undisturbed if they are supported by substantial
evidence.” Jurgens v. McKasy, 927 F.2d 1552, 1557 (Fed.
Cir. 1991). We then “examine the legal conclusion de novo
to see whether it is correct in light of the presumed jury
fact findings.” Id. A “patent is invalid for indefiniteness if
its claims, read in light of the specification delineating the
patent, and the prosecution history, fail to inform, with
reasonable certainty, those skilled in the art about the
scope of the invention.” Nautilus, Inc. v. Biosig Instru-
ments, Inc., 572 U.S. 898, 901 (2014).
    As an initial matter, Bombardier argues that the ques-
tion of indefiniteness should have been before the court and
not the jury. We have held that indefiniteness “is amena-
ble to resolution by the jury where the issues are factual in
nature.” BJ Servs. Co. v. Haliburton Energy Servs., Inc.,
338 F.3d 1368, 1372 (Fed. Cir. 2003). We have likewise
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.      15



held that a “question about the state of the knowledge of a
skilled artisan is a question of fact.” Dow Chem. Co. v.
Nova Chems. Corp. (Canada), 809 F.3d 1223, 1225
(Fed. Cir. 2015). Here, the primary disputes are: (1)
whether a person of ordinary skill in the art would have
understood how to design a “seat position” for a standard
rider despite the errors in the dimensions provided in the
specification; and (2) whether a person of ordinary skill in
the art would have known how to place a dummy or rider
in a “natural operating position” on a snowmobile. The ev-
idence presented on these topics was almost exclusively ex-
trinsic, in large part encompassing warring expert
testimony. The question of definiteness thus required the
resolution of critical factual issues and was properly before
the jury.
     We note that neither the term “natural operating posi-
tion” nor the references to Figures 9A, 9B and 10—the lan-
guage the district court determined supported the jury’s
finding of indefiniteness—appear in the claim. This lan-
guage comes instead from the district court’s unchallenged
construction of the claim term “seat position defined by the
seat,” a construction driven by Bombardier’s choice to act
as its own lexicographer in this instance. Here, where nei-
ther party challenges the district court’s construction on
appeal, it is appropriate to look only to the court’s construc-
tion to determine claim scope. Cf. Advanced Fiber Techs.
(AFT) Tr. v. J & L Fiber Servs., Inc., 674 F.3d 1365, 1373
(Fed. Cir. 2012) (“[I]n those cases in which the correct con-
struction of a claim term necessitates a derivative con-
struction of a non-claim term, a court may perform the
derivative construction in order to elucidate the claim’s
meaning.”). Moreover, “[e]ven if a claim term’s definition
can be reduced to words, the claim is still indefinite if a
person of ordinary skill in the art cannot translate the def-
inition into meaningfully precise claim scope.” Haliburton
Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1251
(Fed. Cir. 2008).
16   BOMBARDIER RECREATIONAL PRODS. INC.    v. ARCTIC CAT INC.



    Because the jury found the claims indefinite, we pre-
sume that it resolved the underlying factual issues relating
to the construction of “seat position defined by the seat” in
Arctic Cat’s favor. In other words, we presume that the
jury found that a skilled artisan would not have been able
to discern the dimensions of the standard rider depicted in
Figures 9A, 9B, and 10 due to errors in the figures. The
question for our review is whether substantial evidence
supports this implied fact finding. We conclude that it
does.
    The undisputed construction of the term “seat position
defined by the seat” expressly incorporates the dimensions
for the “standard rider” in Figures 9A, 9B and 10. Arctic
Cat presented evidence that the listed dimensions for the
“standard rider” depicted in these figures contained nu-
merous errors. For example, Arctic Cat presented expert
testimony demonstrating to the jury that the overall height
dimension did not equal the sum of the subdimensions for
height and explained that a person of ordinary skill in the
art would not have known whether it was the total height
or subdimensions for height that were in error. In other
words, Arctic Cat provided evidence that a person of ordi-
nary skill in the art would not have known whether the
claimed seat position accommodated a rider with the dis-
closed overall height, or with the disclosed sub-dimensions.
Likewise, Arctic Cat presented expert testimony that there
were numerous errors in the ground to lower arm, head
depth, ground to ankle, and arm length measurements in
the figures that would make it “nearly impossible” to build
a custom dummy to these measurements. J.A. 3661–62;
see also J.A. 22709–25. We conclude that this is substan-
tial evidence to support a finding that a skilled artisan
would not be able to discern the dimensions of the standard
rider depicted in Figures 9A, 9B, and 10. And this fact find-
ing is sufficient to support the jury’s conclusion that a per-
son of ordinary skill in the art could not have reasonably
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.     17



ascertained whether a particular seat position fell within
the claim scope.
     On appeal, Bombardier’s primary argument is that a
“seat position defined by the seat” is a standard element of
snowmobiles and that a person of ordinary skill in the art
would have known exactly how to determine whether a
snowmobile contains this limitation. Bombardier points to
its own expert evidence on this issue, including the expert’s
use of a standard 50th percentile adult male Anthropo-
morphic Test Dummy. Bombardier’s expert testified at
length as to why a person of ordinary skill in the art would
understand the relevant dimensions for the 50th percentile
adult male notwithstanding what it characterizes as minor
errors in the figures. Even if we agreed with Bombardier
that the evidence supports such a finding, our responsibil-
ity is not to review whether Bombardier’s position was also
supported by substantial evidence or to weigh the relative
strength of Bombardier’s evidence against Arctic Cat’s evi-
dence. As an appellate court, it is beyond our role to re-
weigh the evidence or consider what the record might have
supported. Our review is limited to whether implied fact
findings made by the jury are supported by substantial ev-
idence in the record, and if so, whether those fact findings
support the legal conclusion of indefiniteness. Because
substantial evidence supports a finding that a person of or-
dinary skill in the art would not understand the dimen-
sions of the “standard rider” in Figures 9A, 9B, and 10, the
jury verdict must be sustained. Because we affirm the ver-
dict of indefiniteness based on the unchallenged incorpora-
tion of Figures 9A, 9B, and 10 into the district court’s claim
construction, we do not reach the language “natural oper-
ating position”—Arctic Cat’s separate ground for indefi-
niteness.
    Bombardier also argues that the jury verdict cannot be
sustained because Arctic Cat never argued the issue of in-
definiteness at trial. While the district court prevented
Arctic Cat from explicitly referencing indefiniteness while
18   BOMBARDIER RECREATIONAL PRODS. INC.    v. ARCTIC CAT INC.



questioning its witnesses, the jury was nevertheless in-
structed on indefiniteness. Because the evidence presented
at trial is sufficient to sustain the verdict, and neither
party disputes the jury instructions, we conclude that a
jury finding on this issue was proper. We have considered
Bombardier’s remaining arguments with respect to the
verdict form and find them unpersuasive.
                              II
     We next address Bombardier’s argument that claim 6
of the ’847 patent was not anticipated by the T/S Mod snow-
mobile as a matter of law. Anticipation is a question of fact
that we review for substantial evidence. ClearValue, Inc.
v. Pearl River Polymers, Inc., 668 F.3d 1340, 1343 (Fed. Cir.
2012) (citing z4 Techs., Inc. v. Microsoft Corp., 507 F.3d
1340, 1347 (Fed. Cir. 2007)). Anticipation “requires a
showing that each limitation of a claim is found in a single
reference, either expressly or inherently.” Atofina v. Great
Lakes Chem. Corp., 441 F.3d 991, 999 (Fed. Cir. 2006) (cit-
ing Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1369
(Fed. Cir. 2005)).
     Bombardier argues that substantial evidence does not
support a finding that the T/S Mod discloses claim 6’s re-
quirement that the “rear ends of the front legs of the py-
ramidal brace assembly and the front ends of the rear legs
of the pyramidal brace assembly are interconnected and
form an apex not forward of the engine.” ’847 patent col. 15
ll. 17–20. Bombardier contends that Arctic Cat’s expert
identified the apex as the top of the T/S Mod’s pyramidal
structure generally, without explaining how or why the
legs “form” the apex. Bombardier emphasizes that in the
T/S Mod, the right front leg is attached to the right rear leg
rather than the steering bracket, as depicted below.
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.    19




Appellant’s Br. 27 (citing J.A. 13471).
    We are unpersuaded by Bombardier’s argument. The
claim does not require that all of the legs connect to the
steering bracket; it merely requires that they be “intercon-
nected and form an apex.” ’847 patent col. 15 ll. 19–20.
The jury was shown pictures and a physical model of the
T/S Mod, and Arctic Cat’s expert described that the “front
leg[s] and the rear legs converge” in a “pyramidal brace as-
sembly” that has an “apex of the T/S Mod legs” in the area
of the steering bracket. J.A. 3465 ll. 5–15; J.A. 3467 ll. 3–
10. The photographs support a finding that the legs are
“interconnected” as claim 6 requires, and also that the legs
connect at “the uppermost part of the pyramidal brace as-
sembly,” the court’s construction for the word “apex.” Sub-
stantial evidence therefore supports the jury’s finding that
the T/S Mod discloses each limitation of claim 6.
                             III
    Finally, we address Bombardier’s argument that
claims 7 and 8 of the ’847 patent would not have been ob-
vious in view of the T/S Mod and Blade snowmobiles as a
20   BOMBARDIER RECREATIONAL PRODS. INC.     v. ARCTIC CAT INC.



matter of law. Obviousness is a question of law based on
underlying facts. Arctic Cat Inc. v. Bombardier Recrea-
tional Prod. Inc., 876 F.3d 1350, 1358 (Fed. Cir. 2017) (cit-
ing WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1326
(Fed. Cir. 2016)). The factors underlying an obviousness
inquiry—(1) the scope and content of the prior art; (2) the
differences between the claims and the prior art; (3) the
level of ordinary skill in the art; and (4) objective consider-
ations of nonobviousness—are reviewed for substantial ev-
idence. Id. (first citing Apple Inc. v. Samsung Elecs. Co.,
839 F.3d 1034, 1047–48 (Fed. Cir. 2016) (en banc); then cit-
ing In re Cyclobenzaprine Hydrochloride Extended–Release
Capsule Patent Litig., 676 F.3d 1063, 1068 (Fed. Cir.
2012)). “Also a fact question is whether one of ordinary
skill in the art had a motivation to combine the prior art to
achieve the claimed combination.” Id. at 1359 (first citing
Apple, 839 F.3d at 1047–48, 1051; then citing Wyers v. Mas-
ter Lock Co., 616 F.3d 1231, 1237–39 (Fed. Cir. 2010)).
    Bombardier argues that Arctic Cat failed to establish
that the “upper column” limitation in claims 7 and 8 would
have been obvious in view of T/S Mod and Blade. Bom-
bardier highlights the evidence it presented demonstrating
that a person of ordinary skill in the art would not have
been motivated to combine a pyramidal brace assembly
with an upper column. Specifically, Bombardier cites trial
testimony stating that a person of ordinary skill in the art
would have regarded the upper column and pyramidal
brace assembly as alternative support structures, and
would not have included both due to the unwanted added
weight. See J.A. 3537.
    Again, Bombardier asks us to favor its evidence over
Arctic Cat’s. As described in background section IV supra,
Arctic Cat presented evidence that upper columns had
BOMBARDIER RECREATIONAL PRODS. INC. v. ARCTIC CAT INC.     21



been common features in snowmobiles for decades. 1 Arctic
Cat also presented evidence that the purpose of adding an
upper column was to provide added strength, rigidity, and
support to a frame, which are all desirable qualities in a
snowmobile. A reasonable fact finder could therefore con-
clude that a person of ordinary skill in the art would have
understood the tradeoff between strength and weight, and
would have been motivated to include an upper column for
added strength.
     Bombardier finally points to evidence it proffered as ob-
jective indicia of nonobviousness, including industry
praise, commercial success, and copying. A review of the
record reveals that the jury heard contrary evidence re-
garding copying. In addition, nearly all of Bombardier’s
evidence related to the patent’s disclosure of a “pyramidal
brace assembly,” an element in the prior art T/S Mod snow-
mobile. See, e.g., J.A. 12989 (displaying Arctic Cat adver-
tising stating that “[t]he pyramid designs of these race-
proven chassis provide greater rigidity and strength”).
Bombardier has not challenged on appeal that the prior art
T/S Mod snowmobile included the “pyramidal brace assem-
bly” limitation, and it has not demonstrated that any of its
proffered evidence relates to the limitations that it has in
fact challenged as nonobvious aspects of the claimed inven-
tion. See In re Huai-Hung Kao, 639 F.3d 1057, 1068
(Fed. Cir. 2011) (“For objective evidence of secondary



    1   While Bombardier argues that specific pieces of
prior art, namely the Blade snowmobile, fail to disclose an
“upper column,” it does not meaningfully dispute that up-
per columns were a common element of snowmobile frames
that preexisted the ’847 patent. We understand Bom-
bardier’s primary argument to be that the combination of
the upper column with the pyramidal brace assembly
would not have been obvious to a person of ordinary skill
in the art.
22   BOMBARDIER RECREATIONAL PRODS. INC.   v. ARCTIC CAT INC.



considerations to be accorded substantial weight, its propo-
nent must establish a nexus between the evidence and the
merits of the claimed invention.”) (quoting Wyers, 616 F.3d
at 1246); see also S. Alabama Med. Sci. Found. v. Gnosis
S.P.A., 808 F.3d 823, 827 (Fed. Cir. 2015) (affirming a find-
ing of no nexus where the patent owner “failed to connect
the evidence of industry praise to the novel elements of the
claims,” given that “the praise was particularly directed to
. . . an element already known in the prior art”); Prome-
theus Labs., Inc. v. Roxane Labs., Inc, 805 F.3d 1092, 1101–
02 (Fed. Cir. 2015) (noting that the patentee bears the bur-
den of production on nexus). We therefore reject Bom-
bardier’s contention that the strength of this evidence is
sufficient to nullify the jury verdict.
                       CONCLUSION
    We considered Bombardier’s remaining arguments,
but do not find them persuasive. Because we discern no
error in the denial of judgment as a matter of law, we af-
firm the judgment of the district court.
                       AFFIRMED